ORDER
On consideration of the petition for rehearing en banc, rehearing by the panel is granted for the limited purpose of a modification of the panel opinion. The modified opinion removes the sentence at the bottom of page 11 and the top of page 12 of the slip opinion which stated: “We did not hold, however, that the United States could not provide that proof.” A copy of the modified opinion is attached to this order.
The petition for rehearing en banc having been circulated to all the judges of the panel and all of the active circuit judges in regular service, and no request for a poll on the en banc suggestion having been made, rehearing en banc is denied.